Order entered January 9, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-12-01480-CV

                           PLANO AMI LP, ET AL, Appellants

                                             V.

                              ERWIN CRUZ, M.D., Appellee

                     On Appeal from the 101st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. 10-16274-E

                                          ORDER
       Before the Court is the parties’ January 4, 2013 joint unopposed motion to consolidate

this appeal with cause number 05-12-01559-CV, Cherry Petersen Kandry Albert, LLP v. Erwin

Cruz, M.D. The parties’ motion to consolidate the appeals is DENIED. Both cases will be

submitted on the same docket to one submission’s panel.


                                                    /s/   DAVID LEWIS
                                                          JUSTICE